Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 10-11
Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (InGaAsP Mach–Zehnder interferometer optical modulator monolithically integrated with InGaAs driver MOSFET on a III-V CMOS photonics platform, Opt. Express 26, 4842-4852 (2018); “Park”) in view of Enquist et al. (2016/0190093; “Enquist”).
Regarding claim 1, Park discloses in figures 1, 2, and 6, and related text, a method of manufacturing an electro-optical modulator assembly, the method comprising: providing a transistor InGaAs Mosfet including a gate, a drain, and a source disposed on a first substrate InP Substrate; providing a photonic modulator MZI including a first waveguide structure positioned between a first electrode and a second electrode, the photonic modulator being disposed on a second substrate Si substrate. 
We demonstrated the monolithic integration of a carrier-injection InGaAsP Mach-Zehnder interferometer (MZI) optical modulator and InGaAs metal-oxide-semiconductor field-effect transistor (MOSFET) on a III-V-on-insulator (III-V-OI) wafer. A low-resistivity lateral PIN junction was formed along an InGaAsP rib waveguide by Zn diffusion and Ni-InGaAsP alloy, enabling direct driving of the InGaAsP optical modulator by the InGaAs MOSFET. A π phase shift of the InGaAsP optical modulator was obtained through the injection of a drain current from the InGaAs MOSFET with a gate voltage of approximately 1 V. This proof-of-concept demonstration of the monolithic integration of the InGaAsP optical modulator and InGaAs driver MOSFET will enable us to develop high-performance and low power electronic-photonic integrated circuits on a III-V CMOS photonics platform.
Park, Abstract.
Park, Figures 1, 2 and 6.

    PNG
    media_image1.png
    409
    997
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    432
    855
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    425
    1004
    media_image3.png
    Greyscale




Further regarding claim 1, Park does not explicitly disclose depositing a first oxide layer over the gate, the drain, and the source of the transistor; bonding the first oxide layer of the transistor to a second oxide layer of the photonic modulator such that the photonic modulator is integrated with the transistor on the first substrate.
However, Enquist discloses in figures 1-9, and related text, bonding methods that expose or generate oxide surfaces that define the bonding interface between a first substrate having an oxide surface 33 and a second substrate having an oxide surface 31. Enquist, fig. 9
[0065] Referring now to the drawings, and more particularly to FIG. 1 which illustrates a first embodiment of the method and device according to the invention. A substrate 10 has a upper surface 11 having a surface planarity. Substrate 10 preferably is a surrogate substrate or an integrated circuit wafer. The non-planarity of surface 11 shown in FIG. 1 is for illustrative purposes and is not meant to depict exact surface planarity conditions. Substrate 10 preferably has a relatively smooth and planar surface 11. The desired smoothness and planarity of the upper surface may be achieved through polishing. Chemical-mechanical polishing or CMP is one manner of achieving the desired smoothness and planarity. The CMP process is optimized with appropriate selection of polishing pads, polishing slurries and polishing conditions to obtain the desired surface roughness and planarity.
[0066] On surface 11 is deposited a film 12 having a thickness greater than the surface non-planarity of surface 11. Film 12 should have good thermal conductivity and a high dielectric constant, such as SiO.sub.2, diamond or diamond-like carbon (DLC). Thermal conductivities in the range of 1-10 W/cmK and relative dielectric constants in the range of 1-3 are preferable. A preferable range of thickness for film 11 is from 1-10 times the surface non-planarity of film 11. The upper surface 13 of film 13 is then polished to a planar surface with a roughness of 5-15.ANG. and preferably between 5-10.ANG.. A planar surface with a roughness of 5.ANG. is most preferred as a smoother planar surface will enhance the bonding properties of the film.
[0067] It is also possible to deposit film 12, polish upper surface 13, and then deposit another film (14 in FIG. 2), and polish the second film, to achieve the desired smoothness of the upper surface (15 in FIG. 2). Three or more films, repeating the depositing and polishing operations for each or for at least the upper film, may be used to achieve the desired surface roughness and planarity.
[0068] The substrate 10 is now ready for wafer bonding. Any type of substrate may be bonded to substrate 10. Referring to FIG. 3, a substrate 16, preferably an integrated circuit wafer containing active devices, is prepared in the same manner as substrate 10 by forming a film 17 having an exposed surface 18 with a surface roughness in the same range as surface 13 of film 12 (or surface 15 of film 14). A higher degree of planarity will further facilitate the bonding process. Film 17 may be formed of one or more layers with one or more polishing operations, as described above. Surfaces 18 and 12 are brought into contact with each other (shown by the arrows in FIG. 3). A bond between surfaces 18 and 13 is formed (FIG. 4). With combinations of flattening, smoothing, cleaning, activating and passivating surfaces, a strong bond such as covalent maybe formed. Initially, a part of the surfaces are brought into contact, initiating a weaker bond, such as a Van der Waals bond. The stronger bond then can form. Activation may be done through dry or wet processing, ion implantation, or a combination thereof. A stronger bond can be achieved by subsequently heating the joined substrates and films.
[0069] This provides the preferred manner of bonding which is direct bonding without the use of applied pressure, voltage or heating. Bonding in ambient temperature and pressure is preferred. The bonding also is preferably performed by bringing the bonding surfaces in contact with each other, without applied pressure, voltage or heating, or the use of adhesives or molding material. It the substrate has an upper surface of SiO.sub.2 (or other bonding material), one can polish that surface without depositing another SiO.sub.2 layer, assuming that the upper surface of SiO.sub.2 has sufficient thickness to obtain a sufficient surface roughness and planarity with, e.g., CMP.
[0075] While the bonding has been described using a silicon dioxide film polished to a desired surface roughness, other films are possible. For example, silicon or DLC may also be used. In the case of silicon, oxygen may be implanted into the bonding layers below their respective surfaces to form a compliant layer. The compliant layer is a layer equivalent to the stress-relieving layer. One would prefer to use a Si, SiC or DLC film versus an SiO.sub.2 film, when, for example, improved thermal conductivity is desired.
Enquist, pars. [0065]-[0069] and [0075].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park to disclose depositing a first oxide layer over the gate, the drain, and the source of the transistor; bonding the first oxide layer of the transistor to a second oxide layer of the photonic modulator such that the photonic modulator is integrated with the transistor on the first substrate because the resulting configuration and method would facilitate bonding without the use of external pressure. Enquist, par. [0069].
Regarding claims 2, 4-5, and 10-11, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Enquist, as applied in the rejection of claim 1, to comprise:
2. The method of claim 1, wherein bonding the first oxide layer of the transistor to the second oxide layer of the photonic modulator further incudes removing the second substrate to expose the second oxide layer of the photonic modulator. Park, figs. 1, 2 and 6, and related text; Enquist, pars. [0065]-[0069] and [0075].
4. The method of claim 1, wherein bonding the first oxide layer of the transistor to the second oxide layer of the photonic modulator further incudes depositing the second oxide layer on a bottom side of the second substrate. Park, figs. 1, 2 and 6, and related text; Enquist, pars. [0065]-[0069] and [0075].
5. The method of claim 1, further comprising: removing a portion of the first oxide layer to expose the gate, the drain, and the source of the transistor; and providing a metal connection between the transistor and the photonic modulator to couple the drain of the transistor to one of the first and second electrodes of the photonic modulator. Park, figs. 1, 2 and 6, and related text; Enquist, pars. [0065]-[0069] and [0075].
10. The method of claim 1, wherein the first substrate is one of a Silicon (Si) substrate and a Silicon Carbide (SiC) substrate. Enquist, par. [0075].
11. The method of claim 1, wherein the photonic modulator is configured as a Mach-Zehnder interferometer (MZI) modulator and includes a second waveguide structure positioned outside the first and second electrodes. Park, fig. 1, and related text.
because the resulting configurations and methods would facilitate bonding without the use of external pressure. Enquist, par. [0069].
Claims 3 and 6
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (InGaAsP Mach–Zehnder interferometer optical modulator monolithically integrated with InGaAs driver MOSFET on a III-V CMOS photonics platform, Opt. Express 26, 4842-4852 (2018); “Park”) in view of Enquist et al. (2016/0190093; “Enquist”), as applied in the rejection of claims 1-2, 4-5, and 10-11, and further in view of Roelkens et al. (III-V/Si photonics by die-to-wafer bonding, MaterialsToday, 36 JULY-AUGUST 2007 | VOLUME 10 | NUMBER 7; “Roelkens”).
Regarding claims 3 and 6, Roelkens discloses “After bonding of the III-V dies to the SOI waveguide wafer, the InP growth substrate is removed using a combination of mechanical grinding and wet chemical etching using 3HCl:H2O until an InGaAs etch stop layer is reached. After substrate removal, the bonded epitaxial layer stack is ready for device processing.” Roelkens, p. 39.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Enquist, as applied in the rejection of claims 1-2, 4-5, and 10-11, to comprise:
3. The method of claim 2, wherein the second substrate is removed using plasma processing and/or a back-grinding process.
6. The method of claim 5, wherein the portion of the first oxide layer is removed using a lithography process and/or an etching process.
because the resulting configurations and methods would facilitate designing and fabricating compact integrated photonics. Roelkens, Abstract.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (InGaAsP Mach–Zehnder interferometer optical modulator monolithically integrated with InGaAs driver MOSFET on a III-V CMOS photonics platform, Opt. Express 26, 4842-4852 (2018); “Park”) in view of Enquist et al. (2016/0190093; “Enquist”), as applied in the rejection of claims 1-2, 4-5, and 10-11, and further in view of Niklaus, Frank (Adhesive Wafer Bonding for Microelectronic and Microelectromechanical Systems, Dissertation, Royal Institute of Technology, Stockholm, Sweden, 2002; “Niklaus”).
Regarding claim 7, Niklaus discloses patterning Ti/Pt electrodes “using a standard lift-off process.” Niklaus, p. 43.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Enquist such that the metal connection is provided between the transistor and the photonic modulator using a lithography process and/or a metal lift-off process because the resulting configuration and method would facilitate CMOS-compatible fabrication. Niklaus, p. 3.
Claims 8 and 9
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (InGaAsP Mach–Zehnder interferometer optical modulator monolithically integrated with InGaAs driver MOSFET on a III-V CMOS photonics platform, Opt. Express 26, 4842-4852 (2018); “Park”) in view of Enquist et al. (2016/0190093; “Enquist”), as applied in the rejection of claims 1-2, 4-5, and 10-11, and further in view of Das et al., 16 July 2019 (A novel photonic modulator based on an AlGaN/GaN High Electron Mobility Transistor (HEMT); “Das”)
Regarding claims 8 and 9, Das discloses GaN based HEMT devices. Das,2. Principle of operation of the proposed modulator.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Enquist such that:
8. The method of claim 1, wherein the transistor is a III-Nitride transistor.
9. The method of claim 8, wherein the transistor is a Gallium Nitride (GaN) High-Electron-Mobility Transistor (HEMT).
because the resulting configurations and methods would facilitate designing and fabricating high-speed operations. Das, 4. Conclusion and future work.
Claim 12
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (InGaAsP Mach–Zehnder interferometer optical modulator monolithically integrated with InGaAs driver MOSFET on a III-V CMOS photonics platform, Opt. Express 26, 4842-4852 (2018); “Park”) in view of Enquist et al. (2016/0190093; “Enquist”), as applied in the rejection of claims 1-2, 4-5, and 10-11, and further in view of Boes et al. (Status and Potential of Lithium Niobate on Insulator (LNOI) for Photonic Integrated Circuits, Laser Photonics Rev. 2018, 1700256; “Boes”).
Regarding claim 12, Boes discloses in figures 7(a) and 7(b), and related text, Mach-Zehnder modulators comprising Lithium Niobate and Silicon Nitride. Boes, Abstract.
Boes, Figures 7(a) and 7(b)


    PNG
    media_image4.png
    233
    319
    media_image4.png
    Greyscale




Lithium niobate on insulator (LNOI) technology is revolutionizing the lithium niobate industry, enabling higher performance, lower cost and entirely new devices and applications. The availability of LNOI wafers has sparked significant interest in the platform for integrated optical applications, as LNOI offers the attractive material properties of lithium niobate, while also offering the stronger optical confinement and a high optical element integration density that has driven the success of more mature silicon and silicon nitride (SiN) photonics platforms. Due to some similarities between LNOI and SiN, established techniques and standards can readily be adapted to the LNOI platform including a significant array of interface approaches, device designs and also heterogeneous integration techniques for laser sources and photodetectors. In this contribution, we review the latest developments in this platform, examine where further development is necessary to achieve more functionalities in LNOI integrated optical circuits and make a few suggestions of interesting applications that could be realized in this platform.
Boes, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Enquist such that the first and second waveguide structures are fabricated from at least one of Lithium Niobate (LiNbO.sub.3) and Silicon Nitride (SiN) and configured to propagate optical energy because the resultant configuration and method would facilitate designing and fabricating high performance and high density photonic platforms Boes, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874